                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

MICHAEL SPENCER,                          )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      CAUSE NO. 3:17-CV-967-PPS-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Michael Spencer, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing where a disciplinary hearing officer found him guilty

of using or possessing a cell phone in violation of Indiana Department of Correction

policy. ECF 1 at 1. As a result, he was sanctioned with the loss of 90 days earned credit

time. Id.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the
record to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445,

455 (1985).

       In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so
       long as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, Spencer was found guilty of violating IDOC offense A-121 because he

possessed a cell phone. Specifically, IDOC offense A-121 prohibits inmates from

“[u]nauthorized use or possession of any cellular telephone or other wireless or cellular

communications device.” Indiana Department of Correction, Adult Disciplinary

Process: Appendix I. See http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-

                                             2
OFFENSES_6-1-2015(1).pdf.

       Investigator Dustin wrote a Conduct Report charging Spencer as follows:

       On 07/19/2017, Lieutenant Keith Wilson located a White LG Smartphone
       in the Recreation Office under a napkin on a shelf. Lieutenant Wilson
       confiscated the cell phone and submitted it into evidence. Upon receiving
       the cell phone on 07/20/2017, the phone was placed in a secured evidence
       locker pending an attempt to be downloaded by the Cellebrite machine.
       On 07/27/2017, I was able to begin the download process of the LG Volt
       that was located in the Recreation Office. Upon reviewing the UFED
       Physical Analyzer Extraction Summary, I was able to compare names and
       phone numbers to identify who the owner of the phone was. Under the
       Unlock Pattern on the report, the name Michael Spencer was observed as
       the owner of the phone. Text messages to the phone number (Contact
       name, “Queen bee”) 706-335-1442, was identified in the text messages as
       “Mom.” That phone number was run through the Offender Phone System
       (GTL) and belonged to Percy Spencer, mother of Michael Spencer #210470
       A Cell House 318. Photos of Offender Spencer were located in the image
       summary. On 07/28/2017, Offender Spencer, Michael #210470 was
       interviewed by Investigator Dustin. Offender Spencer was asked if he
       would be willing to speak on regards to wear [sic] he purchased the
       cellular phone, he did not want to provide a statement.

ECF 7-1 at 1.

       Dustin also prepared a Report of Investigation of Incident that states:

       On 07/19/2017, Lieutenant Keith Wilson located a White LG Smartphone
       in the Recreation Office under a napkin on a shelf. Lieutenant Wilson
       confiscated the cell phone and submitted it into evidence. The phone was
       received by Evidence Technician Willie Parnell and logged into evidence.
       The cellular phone was then delivered to Investigator Dustin on
       07/20/2017.

       Upon receiving the cell phone on 07/20/2017, the p[h]one was placed in a
       secured evidence locker pending an attempt to be downloaded by the
       Cellebrite machine. On 07/27/2017, I was able to begin the download
       process of the LG Volt that was located in the Recreation Office.

       Model #: Ls740P.
       IMEI #: 256 691 490 108 427 094.

                                            3
       S/N: 411CYUK0068594.

       Upon reviewing the UFED Physical Analyzer Extraction Summary, I was
       able to compare names and phone numbers to identify who the owner of
       the phone was. Under the Unlock Pattern on the report, the name Michael
       Spencer was observed as the owner of the phone. Text messages to the
       phone number (Contact name, “Queen bee”) 706-335-1442, was identified
       in the text messages as “Mom.” That phone number was run through the
       Offender Phone System (GTL) and belonged to Percy Spencer, mother of
       Michael Spencer # 210470 A Cell House 318. Photos of Offender Spencer
       were located in the image summary.

       On 07/28/2017, Offender Spencer, Michael # 210470 was interviewed by
       Investigator Dustin. Offender Spencer was advised that the phone had
       been identified to belong to him, based on the evidence found in the
       phone. Offender Spencer was advised he will be receiving a code of
       conduct A121 for possession or use of a cellular device. Offender Spencer
       was asked if he would be willing to speak [i]n regards to wear [sic] he
       purchased the cellular phone, he did not want to provide a statement.

       Case 17-ISP-0165 was found to be Substantiated for Possession of a
       Cellular Device by an offender.

ECF 7-2 at 1.

       Spencer was notified of the charge when he was served with the conduct and

screening reports. ECF 7-1 at 1, 7-3 at 1. During screening, he did not request any

witnesses; however, he did ask to review the internal affairs investigation file. ECF 7-3

at 1. At the disciplinary hearing, the hearing officer memorialized Spencer’s request

that “it . . . be noted he asked for physical evidence. This is not my phone.” ECF 7-5 at

1. But on the basis of staff reports, photos of Spencer found on the phone, the evidence

card, the report of investigation, and the internal affairs investigation file, the hearing

officer concluded Spencer was guilty of using and possessing a cell phone. Id.



                                              4
       In his petition, Spencer argues there are two grounds which entitle him to habeas

corpus relief. ECF 1 at 3-4. In one ground, he asserts there was insufficient evidence for

the hearing officer to find him guilty of violating offense A-121. Id. at 4. In assessing

the sufficiency of the evidence, a conduct report alone can be enough to support a

finding of guilt. McPherson, 188 F.3d at 786. Such is the case here. In the conduct

report, Investigator Dustin memorialized Lieutenant Wilson’s discovery of a White LG

Volt smart phone under a napkin on a shelf in the prison’s recreation office. ECF 7-1 at

1, 7-2 at 1. Wilson confiscated the phone and submitted it into evidence. Id. Dustin

then utilized software tailored to searching and analyzing the contents of smart phones

and discovered that Spencer was the owner of the phone. Id. Dustin found a number of

text messages on the phone that were sent to the contact name “Queen bee” at 706-335-

1442, and that person turned out to be Spencer’s mother. ECF 7-1 at 1, 3, 7-2 at 1.

Dustin also located a number of photos of Spencer in the phone’s image summary. Id.

This easily satisfies the “some evidence” standard.

       Spencer now claims the phone number, 706-335-1442, that Dustin identified as

belonging to “Mom”, does not match any number on his approved phone list. ECF 1 at

4. This is essentially a request to reweigh the evidence, but that is not the role of the

court. McPherson, 188 F.3d at 786 (the court is “not required to conduct an examination

of the entire record, independently assess witness credibility, or weigh the evidence”).

Rather, it is the court’s role to determine if the hearing officer’s decision to revoke good

time credits has some factual basis. Id. And it plainly does in this case.


                                              5
       In the second ground of his petition, Spencer asserts his due process rights were

violated because he was denied the right to present evidence in his defense. ECF 1 at 3.

In this regard, he states the hearing officer improperly denied his request to review the

internal affairs investigation file because it contained confidential information that

could not be released to him. Id. Because he was denied access to the file, he claims he

was not able to review key pieces of physical evidence including— photos found on the

image summary of the phone and the unlock pattern report also located on the phone.

Id. He further complains he was not given a “copy of a witness statement from Lt.

Wilson” nor a “copy of a detailed summary report of the information” contained in the

investigation file. Id. In sum, he asserts that a detailed summary report would have

provided him with some reassurance that the important pieces of evidence—photos,

unlock pattern report, and a witness statement—were reliable but he was denied access

to these items. ECF 12 at 3-4.

       While Spencer had a right to request evidence in his defense, see Wolff, 418 U.S. at

566, he did not necessarily have a right to personally review that evidence. See White v.

Ind. Parole Bd., 266 F.3d 759, 767 (7th Cir. 2001) (“prison disciplinary boards are entitled

to receive, and act on, information that is withheld from the prisoner and the public . . .

“). Spencer did not have a right to review the contents of the investigation file because

the release of the file would have given Spencer and other offenders crucial, sensitive

information about the investigation as well as insight into the surveillance techniques

used to detect and combat unauthorized cell phone usage in the prison. Of particular


                                              6
concern is the fact that the file contains personal identifying information and phone

numbers of several people whose confidentiality should be maintained as safety and

security precautions. The court has reviewed the file and finds that prison officials did

not err in determining that it posed a security threat to disclose the information

contained in the file.

         Nor does the internal affairs investigation file contain any exculpatory evidence.

Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due process only requires

production of “exculpatory” evidence). Exculpatory in this context means evidence

which “directly undermines the reliability of the evidence in the record pointing to [the

prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). While Spencer has

a right to present relevant, exculpatory evidence in his defense, the investigation file is

made up of incriminating—not exculpatory—evidence. Here, none of the evidence was

exculpatory as it linked Spencer to the phone. Furthermore, because the hearing officer,

who presided over the hearing, thoroughly reviewed and considered the evidence

contained in the file there was no violation of his due process rights. White, 266 F.3d at

767. Therefore, Spencer was not prejudiced in any way by the hearing officer’s denial of

his request to review the investigation file. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir.

2003).

         To the extent Spencer seems to argue that the hearing officer violated his due

process rights when she failed to follow IDOC policy, that contention fails. ECF 1 at 3,

12 at 3-4. Habeas corpus relief can only be granted for “violation[s] of the Constitution


                                              7
or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Failure to follow policy is

not a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law

violations provide no basis for federal habeas relief”) and Keller v. Donahue, 271 F.

App’x 531, 532 (7th Cir. 2008) (inmate’s claim that prison did not follow internal policies

had “no bearing on his right to due process”). While the hearing officer did not provide

Spencer with a “detailed summary report,” he did receive a report of investigation

summarizing the key evidence from the investigation that linked him to the possession

of the cell phone. See ECF 7-2 at 1. Therefore, Spencer’s claim regarding violations of

prison policies cannot be remedied in a habeas corpus petition.

       If Spencer wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       For these reasons, Michael Spencer’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED on February 20, 2019.

                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              8
